Dunbar, J.
This case falls squarely within the rule announced by this court in the case of Buckley v. Tacoma, 9 Wash. 253 (37 Pac. 441). The same provisions of the charter of the city of Tacoma are to be construed and the same resolutions and actions of the city council, as were construed in that case. Afterwards, in Kline, Trustee, v. Tacoma, 11 Wash. 193 (39 Pac. 453), the same questions were again reviewed, and the decision in the case of Buckley v. Tacoma, supra, was affirmed. So that it seems hardly profitable to enter again upon a discussion of the identical questions involved in those cases.
The judgment will therefore be affirmed.
Gordon and Scott, JJ., concur.
Hoyt, C. J., dissents.